Case 6:18-cv-01223-PGB-GJK Document 21 Filed 10/12/18 Page 1 of 2 PageID 99



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


STEVEN HILL,

                     Plaintiff,

v.                                                       Case No: 6:18-cv-1223-Orl-40GJK

FLAGSHIP      CREDIT      ACCEPTANCE,
LLC,

                     Defendant.
                                          /

                                          ORDER

       Plaintiff initiated this action on July 27, 2018, alleging Defendant violated the

Telephone Consumer Protection Act and Florida’s Consumer Collection Practices Act.

(Doc. 1). On October 5, 2018, the parties filed a joint motion requesting the Court compel

arbitration pursuant to the terms of a written arbitration agreement. (See Doc. 20). The

parties also seek a stay of this action pending arbitration. (Id. at ¶ 3). Upon consideration,

the Court finds that the motion is due to be granted.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     The parties’ Joint Motion to Compel Arbitration (Doc. 20) is GRANTED.

       2.     The parties are DIRECTED to submit their dispute to arbitration as outlined

in the arbitration agreement.

       3.     This action is STAYED pending arbitration.

       4.     The parties are DIRECTED to provide a status report to the Court on

Thursday, January 10, 2019, and every ninety (90) days thereafter.
Case 6:18-cv-01223-PGB-GJK Document 21 Filed 10/12/18 Page 2 of 2 PageID 100



      5.     The parties must immediately notify the Court upon conclusion of the

arbitration proceedings.

      6.     The Clerk is DIRECTED to administratively close the file.

      DONE AND ORDERED in Orlando, Florida on October 12, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           2
